                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


ANTON R. WATSON,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:16-cv-00514

JOE COAKLEY, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER


       On January 19, 2016, the Petitioner, proceeding pro se, filed his Complaint (Document 1)

in this matter. By Standing Order (Document 2) entered on that date, this action was referred to

the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On October 12, 2018, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 3) wherein it is recommended that this Court dismiss the Plaintiff’s

Complaint and remove this matter from the Court’s docket. Objections to the Magistrate Judge=s

Proposed Findings and Recommendation were due by October 29, 2018.

       Neither party has timely filed objections to the Magistrate Judge=s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

                                               1
Failure to file timely objections constitutes a waiver of de novo review and a party’s right to appeal

this Court=s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Complaint (Document 1) be DISMISSED,

and that this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                               ENTER:         November 2, 2018




                                                  2
